Citation Nr: 1329205	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-48 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a vascular 
disorder, as secondary to hypertension.

3.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The appellant served on active duty from June 1970 to 
January 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2008 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Virtual VA claims file has been reviewed.  

The Board notes that, pursuant to his request in his 
December 2009 substantive appeal, the Veteran requested a 
hearing before the Board; however, in July 2013, the Veteran 
withdrew the Board hearing request.  As such, the Board will 
proceed with its review on the present record.  See 38 
C.F.R. § 20.704(d), (e) (2012). 


FINDINGS OF FACT

1.  Hypertension was not manifest during service and 
hypertension was not manifest within one year of separation.

2.  Hypertension is not attributable to service.

3.  A vascular disorder is not attributable to service or a 
service connected disease or injury. 

4.  Hyperlipidemia is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2012).

2.  A vascular disorder is not proximately due to or a 
result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

3.  Hyperlipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) 
issued a notice letter dated in May 2007, to the Veteran.  
This letter explained the evidence necessary to substantiate 
the Veteran's claims for service connection, as well as the 
legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  The AOJ decision that is the basis of 
this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development 
of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  This duty includes the obtaining of 
"relevant" records in the custody of a Federal department or 
agency under 38 C.F.R. § 3.159(c)(2), as well as records not 
in Federal custody (e.g., private medical records) under 38 
C.F.R. § 3.159(c)(1).  VA will also provide a medical 
examination if such examination is determined to be 
"necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service 
treatment records, reports of private and VA post-service 
treatment, and the Veteran's own statements in support of 
his claims.  The Veteran was afforded a VA examination 
responsive to the claim under 38 U.S.C.A. § 1151.  The 
opinions was provided by a medical professional, following 
thorough examination of the Veteran, solicitation of 
history, and review of the claims file.  The Board finds 
that the opinion is adequate.  

The Veteran has not been examined by VA in connection with 
his claims for service connection of a vascular disorder and 
hyperlipidemia; however, no examination or nexus opinion is 
required regarding the claim for a vascular disorder as the 
weight of the evidence demonstrates no related injury, 
disease, or event during service; therefore, no examination 
or nexus opinion is required, and any opinion would be 
speculative, as there is no injury, disease, or event during 
service to which such a currently diagnosed disorder could 
be related.  And no examination is required for the claim of 
service connection for hyperlipidemia; as will be explained 
below, this is a laboratory finding and not a disability for 
VA purposes.  For these reasons, a remand to provide the 
Veteran with a medical examination and/or obtain a medical 
opinion is not required with respect to the claims for 
service connection of a vascular disorder and 
hyperlipidemia.  See Bardwell v. Shinseki, 24 Vet. App. 36 
(2010) (where the Board makes a finding that lay evidence 
regarding an in-service event or injury is not credible, a 
VA examination is not required).  

Additionally, the Veteran has not alleged that any opinion 
is inadequate to decide the current claims, so it is 
presumed to have been adequate.  See Sickels v. Shinseki, 
643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is 
entitled to presume the competence of a VA examiner and the 
adequacy of the opinion).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 
3.159(c)(4).

The Board has reviewed the Veteran's statements and medical 
evidence of record and concludes that there is no 
outstanding evidence with respect to the Veteran's claims.  
For these reasons, the Board finds that the VCAA duties to 
notify and assist have been met.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2012).  To establish a right to compensation for a 
present disability, a Veteran must show: (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service-the so-
called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any 
one element will result in denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, hypertension is presumed to have been incurred in 
service if they manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  As hypertension is 
considered to be a chronic disease for VA compensation 
purposes, if chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. §§ 3.303(b), 
3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Such secondary 
service connection is warranted for any increase in severity 
of a nonservice-connected disability that is proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
VA shall consider all information and lay and medical 
evidence of record in a case and when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis for Service Connection

Hypertension

The Veteran had no complaints, treatment, or diagnoses of 
hypertension during service.  A June 1970 Report of Medical 
Examination shows that the Veteran's blood pressure was 
130/80; he denied experiencing high or low blood pressure.  
At his January 1972 separation examination, his blood 
pressure was 140/80.  The heart, vascular system and chest 
x-ray were normal.

Private treatment records from Willow Valley Medical Center 
show that the Veteran was first diagnosed with hypertension 
in March 1989; his blood pressure reading was 150/96.  

Private treatment records from Southwest Cardiovascular show 
treatment for shortness of breath, hypertension, and chest 
pain.  A September 2006 report indicates that the Veteran 
had a history of smoking a pack of cigarettes per day for 35 
years, a family history of high blood pressure, and was 
overweight.  A December 2006 letter from his treating 
provider states that the Veteran had blood pressure of 
130/80 at entrance into service and 140/80 at separation; 
his physician opined that "[s]ome of this may be as a result 
of the stress in the service" and reported that his blood 
pressure is now 140/90 with medication.  A June 2007 letter 
states that the Veteran had vascular sclerotic problems with 
his kidney, severe hypertension, and hyperlipidemia, and 
asserted that the Veteran "already had some of these 
problems when he was discharged."

The Veteran was afforded a VA examination in July 2012.  
According to the report, he had a diagnosis of hypertension.  
The VA examiner reviewed the Veteran's in-service blood 
pressure readings, including those recorded at his military 
examinations, and his claims file.  The VA examiner also 
evaluated the Veteran and took his blood pressure readings 
twice a day for three days, as well as took three readings 
on the examination date.  The VA examiner concluded that the 
Veteran did not have any evidence of hypertension while in 
service, and no evidence of hypertension was found until 
approximately 1990.  The VA examiner opined that the 
Veteran's hypertension was less likely than not incurred in 
or caused by an in-service injury, event, or illness.  The 
VA examiner noted that the Veteran had low blood pressure of 
90/60 in November 1971, and that it was unlikely that the 
Veteran could have developed hypertension in the two months 
prior to discharge.  The VA examiner also noted that the 
Veteran had a separation examination reading of 140/80, but 
that this reading, even if considered elevated, would not 
meet the requirement for a diagnosis of hypertension.  The 
VA examiner concluded that there is no evidence of 
hypertension while in service or aggravation of pre-existing 
hypertension, as there was no pre-existing hypertension. 

In this regard, the Board observes that the Veteran has 
claimed that his hypertension is due to service.  
Specifically, the Veteran asserts that his hypertension 
began during service and that a blood pressure reading of 
140/80 at separation demonstrates in-service incurrence.  
The Veteran's claim is limited neither by the theory that  
he advances nor the precise disability he identifies.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(in direct appeals, all filings must be read in a liberal 
manner); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
(what constitutes a claim cannot be limited by a lay 
Veteran's assertion of his or her condition in the 
application, but must be construed based on the reasonable 
expectations of the non-expert claimant and the evidence 
developed in processing the claim); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (Board must review all issues 
reasonably raised from a liberal reading of all documents in 
the record).  In this case, the Veteran's claim must be 
denied because his hypertension is neither caused nor 
aggravated by a disease or injury in service.  

As the Veteran has been diagnosed with hypertension, the 
provisions of 38 C.F.R. § 3.303(b) are potentially 
applicable.  Here, no cardiovascular pathology, including 
hypertension, was "noted" during service and no 
characteristic manifestations of hypertension were 
identified during service.  Therefore, section 3.303(b) does 
not assist the Veteran.  The Board reiterates that 
hypertension was not shown in service or within one year of 
separation.  Rather, the Veteran's blood pressure was 140/80 
upon examination at separation.  We also note that the 
Veteran denied a history of pertinent pathology at 
separation and that a cardiovascular evaluation was also 
normal.  The Veteran's argument that it was reported and 
noted at separation is inconsistent with the separation 
examination.  To the extent that he has reported that he had 
chronic hypertension that started in service and continued, 
such pleading is not credible in light of the normal 
vascular system and the pressure of 140/80 at separation.

Furthermore, there is every indication that there were no 
symptoms leading to a diagnosis until 1989.  

The Veteran is competent to report his experiences in 
service and to state that he experiences symptoms, but these 
statements must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Board finds that the specific 
findings of the July 2012 VA examiner, indicating that the 
Veteran's hypertension is not related to his service, are of 
greater probative weight than the more general lay 
assertions of the Veteran, even assuming those lay 
assertions were competent.  See Kahana v. Shinseki, 24 Vet. 
App. 428, 433 (2011) (noting impropriety of the Board 
categorically discounting lay testimony and requiring the 
Board to determine, on a case by case basis, whether a 
veteran's particular disability is the type of disability 
for which lay evidence is competent); see also Jandreau at 
1377 ("sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer").  

Here, there is positive and negative evidence.  The Board is 
presented with the lay pleadings, his reports to the VA 
examiners and private clinicians, as well as the opinion of 
the clinicians and his VA examiners.  Since at least one 
private clinician has attributed the Veteran's hypertension 
to in-service events, the Veteran's opinion is competent.  
However, we find the positive medical evidence to be of 
little probative value.  We also note that a close reading 
establishes that Dr. J did not actually establish that the 
Veteran had hypertension during service.  Rather, he 
correctly noted that the readings at separation and entrance 
were not the same and that the separation reading was higher 
than the initial reading.  This truism does not establish 
the presence of an abnormality, disease or pathology during 
service.  To the extent that the doctor requests that the 
change during service should be considered, we have 
considered such fact.  However, a change in a pressure 
reading does not establish the presence of hypertension or 
any disease process.  See Note 1 Diagnostic Code 7101 which 
establishes a threshold reading of 90mm diastolic and 160mm 
systolic.  The Veteran did not have any threshold readings 
during service and Dr. J does not otherwise state that he 
Veteran did have hypertensive readings during service.

Elsewhere, DR. J reported that the Veteran has vascular 
sclerotic problems with his kidney, hypertension and 
hyperlipidemia and that he already had some of these 
problems when he was discharged.  However, the statement 
borders on the meaningless and he does not establish which, 
if any processes were actually present during service. 

Regardless the report of hypertension since service is 
inconsistent with the normal cardiovascular findings at 
separation and the reading of 140/80.  To the extent that 
there are lay and medical opinions linking the remote onset 
of hypertension to the stress of service, we have found that 
the appellant is not a credible historian and that a medical 
opinion based upon an inaccurate factual predicate and 
without any rationale, is equally inaccurate.

The Veteran's opinion is less credible and probative than 
the negative medical evidence.  The July 2012 VA examiner 
found that, as the Veteran's hypertension did not develop 
until many years after service, it was not likely related to 
the Veteran's service; the VA examiner also found that the 
Veteran's elevated blood pressure readings in service did 
not meet the requirement for a diagnosis of hypertension.  
This opinion is reasoned and consistent with the actual 
factual record.  We find this opinion to be highly 
probative.

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Although 
there are letters dated in 2006 and 2007 from the Veteran's 
treating provider, stating that the Veteran's hypertension 
was due to the stress of serving, the Board is not bound to 
accept medical opinions that are based on a history based 
upon an inaccurate factual background.  

Furthermore, the July 2012 VA examiner reviewed the claims 
file, examined the Veteran, and reviewed the pertinent 
medical literature prior to providing a clear medical 
opinion that the Veteran's hypertension began many years 
after service and is unrelated to the single elevated blood 
pressure reading in service.  The VA examiner noted that the 
Veteran was not treated for high blood pressure for many 
years after service, and that there is no relationship 
between the Veteran's service and his current hypertension.  
As the July 2012 VA examiner explained the reasons for his 
opinion based on an accurate characterization of the 
evidence of record, this opinion is entitled to substantial 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  To the extent that the Veteran contends 
that his hypertension is related to his service, the 
probative value of his general lay assertions is outweighed 
by the specific, reasoned opinion of the July 2012 VA 
examiner.  The weight of the evidence therefore reflects 
that his hypertension is unrelated to service.

In sum, hypertension was not manifest during service and 
hypertension was not manifest within one year of separation.  
Rather, there was a remote post-service onset.  There is no 
reliable evidence linking the remote hypertension to service 
or to a service-connected disease or injury.  For the 
foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for hypertension.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 
573 F.3d 1282, 1287 (Fed. Cir. 2009).

Vascular Disorder

The Board observes that the Veteran, in several statements 
and his notice of disagreement, indicated that his claim for 
service connection for hypertension is based upon a grant of 
service connection for hypertension.  As the Board has found 
that service connection is not warranted for hypertension, 
there remains no further basis for consideration of the 
Veteran's claim for a vascular disorder under 38 C.F.R. 
§ 3.310, as secondary to hypertension.  Nevertheless, the 
Board notes that the Veteran's service treatment records do 
not show that the Veteran complained of or was treated for a 
vascular disorder during his military service, or that he 
had symptoms of a vascular disorder during service.  Rather 
the vascular system at separation was normal.  There is 
simply no indication of any related problems during service.  
The fact that there has been no demonstration that the 
Veteran's hypertension is attributable to his service means 
that he cannot link his vascular disorder, if any, to his 
service - via his hypertension.  See 38 C.F.R. §  3.310(a); 
Allen, 7 Vet. App. at 448.  That is to say, the elimination 
of one relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (in "order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'")  Citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

The record does establish that the appellant was evaluated 
for a possible murmur at entrance.  However, no murmur was 
found at that time or at any time during service.  At best, 
this was a meaningless, unconfirmed suspicion.

The record does establish that DR. J reported that the 
Veteran has vascular sclerotic problems with his kidney, 
hypertension and hyperlipidemia and that he already had some 
of these problems when he was discharged.  However, the 
statement borders on the meaningless as he does not 
establish which, if any, processes were actually present 
during service.  When we compare this unsupported statement 
against the service records, we find this generic, non-
specific report of Dr. J to be not credible.

Therefore, entitlement to service connection for vascular 
disease must be denied.  The preponderance of the evidence 
is against the claim and the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hyperlipidemia

The Veteran has claimed service connection for 
hyperlipidemia.  Private treatment records from Willow 
Valley Medical Center show that the Veteran was assessed as 
having hyperlipidemia.

Under applicable regulations, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  
38 C.F.R. § 4.1 (2012); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20440, 20445 (May 7, 1996).  A clinical finding such as 
hyperlipidemia, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Thus, there is no current disability manifested by 
hyperlipidemia.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).
 (1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability"); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (recognizing 
that a symptom of pain is not a disability).  The Court has 
held that where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as there is no basis in the law to grant the 
Veteran's appeal, the claim for service connection for 
hyperlipidemia must be denied.


ORDER

Entitlement to service connection for hypertension is 
denied.

Entitlement to service connection for a vascular disorder, 
as secondary to hypertension, is denied.

Entitlement to service connection for hyperlipidemia is 
denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


